Citation Nr: 0605584	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  00-22 417A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a low back 
disability.

2. Entitlement to service connection for a right knee 
disability.

3. Entitlement to service connection for tinnitus.

4. Entitlement to service connection for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1963 to January 1967.  These matters come to the 
Board of Veterans' Appeals (Board) on appeal from a July 2000 
rating decision of the Montgomery, Alabama RO.  In July 2003, 
these matters were remanded for additional evidentiary 
development and due process considerations.

The issue of entitlement to service connection for tinnitus 
is being REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if any 
action on his part is required.


FINDINGS OF FACT

1.  A chronic lumbar spine disorder was not manifested in 
service; arthritis of the lumbar spine was not manifested in 
the first postservice year, and a preponderance of the 
evidence is against a finding that the veteran's current 
lumbar disability is related to his service.

2.  A chronic right knee disorder was not manifested in 
service; arthritis of the right knee was not manifested in 
the first postservice year, and a preponderance of the 
evidence is against a finding that the veteran's current 
right knee disability is related to his service.

3.  A right ear hearing loss disability was not manifested in 
service; right ear sensorineural hearing loss was not 
manifested in the first postservice year; and a preponderance 
of the evidence is against a finding the veteran's current 
right ear hearing loss is related to his active service, or 
to noise trauma therein.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).  

2.  Service connection for a right knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2005).  

3.  Service connection for right ear hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The appellant 
has been provided content-complying notice, and has had ample 
time to respond.  The claims were subsequently readjudicated.  
See January 2006 SSOC.  

An October 2000 statement of the case (SOC), November 2001 
and January 2006 supplemental SOCs (SSOCs) and letters in May 
2000, April 2003, June 2004, November 2004, and March 2005, 
all provided at least some VCAA-type notice, i.e., of what 
the evidence showed, the criteria for establishing service 
connection, and the bases for the denial of the claims.  May 
2000, April 2003, June 2004, November 2004, and March 2005 
letters outlined the appellant's and VA's responsibilities in 
developing evidence to support the claim, advised him of what 
type of evidence would be pertinent to the claim, and advised 
him to identify evidence for VA to obtain and specifically 
(See March 2005 letter at p. 1) to submit any evidence in his 
possession pertaining to the claim.  

Regarding the duty to assist, all available pertinent medical 
evidence identified by the veteran has been obtained, to the 
extent possible.  He has been afforded VA examinations.  The 
Board is satisfied that the RO has complied with VA's duty to 
assist the veteran in the development of facts pertinent to 
his claims.  He is not prejudiced by the Board's proceeding 
with appellate review of the merits of the claim at this 
time.  Mayfield v. Nicholson, 19 Vet. App. 103(2005). 


II. Factual Background

The veteran's service medical records show that on October 
1963 enlistment examination there were no complaints, 
findings, or diagnosis related to hearing loss, the right 
knee, or the low back.  On examination the spine and 
musculoskeletal system were normal.  Audiometry revealed that 
puretone thresholds, in decibels, were (where puretone 
thresholds were reported in ASA values they have been 
converted to ISO values for consistency):




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
/
5
LEFT
20
15
20
/
10

In April 1964, the veteran was seen for complaints of right 
lateral knee pain.  The impression was probable strain.

An October 1964 hearing conservation data sheet reflects that 
the veteran's primary work area was in the flight line and 
hanger shop, and that ear protection was worn.  Audiometry 
revealed puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
20
15
LEFT
15
10
10
15
15

A February 1966 hearing conservation data sheet reflects that 
audiometry revealed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
20
10
LEFT
15
15
10
20
5
On three occasions in May 1966, the veteran was seen with 
complaints of backache. 

A February 1968 hearing conservation data sheet reveals that 
audiometry showed puretone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
20
10
35
15
LEFT
15
5
5
5
5

On January 1967 service separation examination there were no 
complaints, findings, or diagnoses related to right ear 
hearing loss, the right knee, or the low back.  On 
audiological evaluation, puretone thresholds, in decibels, 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
15
15
LEFT
0
0
10
15
15

A March 1969 treatment record from K. K., M.D., reveals the 
veteran had right flank muscle strain.

A May 1970 medical report form J. H., M.D. to Dr. K. K. 
indicates he saw the veteran for back complaints.  X-rays 
revealed an abnormality of the fifth vertebra that was 
possibly an old chip fracture off the dorsum of the vertebra 
or a part of the epiphysitis, which [the veteran] had on the 
dorsal lumbar spine.  Additional x-rays of the lateral region 
demonstrated considerable irregularity of several of the 
thoracic and upper lumbar vertebrae with some anterior 
lipping and osteoarthritic spurring of the fairly severe 
degree at one level.  Dr. J. H. commented that all of this 
was typical of an adolescent kyphosis, adolescent round back, 
epiphysitis, or Sherman's disease, indicating that they were 
all the same entity.  

Medical notes and treatment records from J. W., M.D. from 
April 1995 to November 1997 show the veteran has degenerative 
arthritis in the lumbar spine and right knee.  X-rays of the 
lumbar spine in April 1995 confirmed degenerative changes. 

March 1997 to September 1998 treatment records from W. S., 
M.D., include a March 1997 evaluation of the veteran's right 
ear.  He reported a long history of right-sided ear disease 
having undergone two tympanoplasties, one in the early 1970s 
and one in the early 1990s.  The veteran reported that this 
was for a tympanic membrane perforation that was originally 
felt secondary to an infection.  He indicated that he had 
some drainage from the right ear and could not hear from it.  
The assessment was right otitis external with probable 
secondary otitis media.  In April 1998, an audiogram revealed 
a right ear conductive loss.  These records also note an 
assessment of eustachian tube dysfunction.

A report of December 2000 examination by M.C.W., M.D., shows 
the veteran reported his right knee had been symptomatic for 
four years.  The impression (in pertinent part) was diffuse 
degenerative joint disease.

Treatment records from Dr. J. W. from May 1998 to October 
2003 note degenerative arthritis of the lumbar spine and 
right knee.

A July 2003 private medical record from K. S., M.D., notes a 
history of lumbar stenosis and degenerative joint disease in 
multiple joints.  

On July 2005 VA orthopedic examination, the physician 
reviewed the veteran's claims file.  The veteran reported 
that his right knee began hurting and swelling between 1964 
and 1967 and that he did not recall receiving any treatment 
for it in or out of service.  He also could not recall any 
acute trauma.  The impression was  minimal medial joint 
narrowing of the right knee.  The examiner opined that the 
veteran's right knee disorder did not become manifest or 
increase in severity during his service.  

The veteran also reported he had the onset of back pain 
between 1964 and 1967.  He could not recall if he received 
treatment or had x-rays at the time.  The impression was: 
mild/early degenerative joint disease at the L4-L5 level.  
The examiner opined that the veteran's low back disorder did 
not become manifest or increase in severity during the 
veteran's service.  The examiner commented that x-rays 
reflected changes that occurred in the normal aging process, 
particularly so in a person who did years of work that 
involved heavy lifting after service.  

On VA audiological evaluation in November 2005, audiometry 
revealed that puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
25
35
LEFT
/
/
/
/
/

The average puretone threshold was 30 decibels.  Speech 
audiometry revealed right ear speech recognition ability of 
92 percent.  The audiologist reviewed the veteran's claims 
file, and noted that all of the hearings tests in service 
showed findings within normal limits.  A mild conductive 
hearing loss in the right ear was noted in April 1998.  The 
audiologist also noted the diagnoses of several ear disorders 
in the medical records.  He commented that there was no 
record of hearing loss or ear problems in service, and that 
the hearing loss seen later on was not characteristic of loss 
due to noise exposure.  He noted that there was no 
information in service medical records that indicated that 
the later loss would be due to some condition arising from 
events in service.  The audiologist opined that the veteran's 
hearing loss was less likely as not due to noise exposure or 
other events in service, but was more likely due to the 
veteran's history of middle ear problems.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  
Arthritis and sensorineural hearing loss (as organic disease 
of the nervous system) are chronic diseases which may be 
service connected on a presumptive basis if manifested to a 
compensable degree in the first postservice year.  38 
U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

Low back and right knee

It is amply shown, and not in dispute that the veteran now 
has arthritis of the lumbar spine and right knee disability 
(including arthritis).  While he had some acute low back and 
right knee complaints in service, they resolved.  A chronic 
low back or right knee disorder was not manifested in 
service, and the veteran's back and knee were normal on 
service separation examination.  Likewise, there is no 
evidence that arthritis of the low back or right knee was 
manifested in the first postservice year. Accordingly, 
service connection for a low back or right knee disability on 
the basis that such disability became manifest in service and 
persisted, or on a presumptive basis (for arthritis as a 
chronic disease), is not warranted.

To establish service connection for low back or right knee 
disability in these circumstances, the evidence must 
affirmatively show that such disability is related to (was 
incurred or aggravated as a result of) an event, injury, or 
disease in service.  The only competent (medical) evidence 
specifically addressing the matter of a nexus between the 
veteran's low back and right knee disorders and service is in 
the report of a VA examination in June 2005.  The opinions 
offered by the physician, with supporting rationale, are 
against the veteran's claims.  Because he is a layperson, 
untrained in determining medical etiology, the veteran's own 
beliefs that his low back and right knee disorders are 
related to service are not competent evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  The preponderance 
of the evidence is against the veteran's claims, and they 
must be denied.   

Right ear hearing loss

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

November 2005 VA audiometry established that the veteran has 
a right ear hearing loss disability by VA standards.  
However, there is no evidence that such disability was 
manifested in service or in the veteran's first postservice 
year.  Hence, service connection for right ear hearing loss 
on the basis that it became manifest in service and 
persisted, or on a presumptive basis (for sensorineural 
hearing loss as an organic disease of the nervous system) is 
not warranted..  

The only competent (medical) evidence as to a nexus between 
the veteran's right ear hearing loss and service is the 
November 2005 VA examiner's opinion, which is to the effect 
that the veteran's right ear hearing loss is unrelated to his 
service.  The audiologist opined that the veteran's hearing 
loss was due to postservice middle ear problems.  Because he 
is a layperson, untrained in determining medical etiology, 
the veteran's own belief that his right ear hearing loss is 
related to service is not competent evidence.  See Espiritu, 
supra.  The preponderance of the evidence is against the 
claim, and it must be denied.



ORDER

Service connection for a low back disability is denied.

Service connection for a right knee disability is denied.

Service connection for right ear hearing loss disability is 
denied.


REMAND

On November 2005 VA audiological evaluation the examiner 
offered conflicting opinions regarding the etiology of the 
veteran's tinnitus.  He stated "the tinnitus is less likely 
as not due to noise exposure in the military."  Further in 
the report he stated "given the nature of the veteran's 
reported noise exposure, it can be stated that the veteran's 
tinnitus is at least as likely as not due to noise exposure 
in the military."  Obviously, both opinions cannot be 
correct, and clarification is necessary.  [It is also 
noteworthy that the November 2005 audiological evaluation was 
pursuant to a July 2003 Board remand, and that the appellant, 
as a matter of law, has a right to compliance with remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).]   

Accordingly, the case is REMANDED for the following action:

1.  The veteran's claims file should be 
returned (if possible, to the VA 
audiologist who examined the veteran in 
November 2005, if not to another VA 
audiologist) for review of the entire 
record and further opinion as to the 
etiology of the veteran's tinnitus.  The 
reviewing audiologist should clarify 
whether the veteran's tinnitus is or is 
not related to his active service, 
including as due to noise exposure 
therein.  The audiologist must explain 
the rationale for the opinion given. 
2.  The RO should then review this claim.  
If it remains denied, the veteran and his 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


